Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (Wipo Patent Application Publication WO2017089126A1; English translation attached).
Regarding claim 1, Roos discloses a joining method comprising: joining an upper plate to a lower plate that is overlapped with the upper plate (fig. 4; upper plate 10A and lower plate 20A) by applying energy to a top surface of the upper plate to thereby melt the upper plate and the lower plate together, wherein a joining path designed to apply the energy to the top surface of the upper plate crosses an axis along a joining-travel direction and includes a turn-point [Applicant’s filed Specification, “turn-points” are described in the specification in ¶¶29-32 and shown in fig. 3 as the edges of the zig-zag, where the laser turns], wherein an amount of the energy includes a first energy amount applied in the vicinity (this term is understood broadly) of the turn-point (Roos, Fig. 2A, ¶¶112; “power is reduced by the oscillating movement [at RB1]  and ¶115; “power is suddenly reduced to a second reduced power as soon as and as long as the laser beam enters a lateral oscillation edge area RB2”) a second energy (Roos, fig. 2A; ¶113; “As the welding contour crosses in the direction of the top plate, power of the laser beam suddenly increases to the maximum welding power”) amount applied in an area other than the vicinity of the turn-point, and wherein the first energy amount is smaller than the second energy amount (Roos, ¶¶110-115; described above that the side areas are lasered at a lower power than the middle seam”). 
It is noted that the limitations in this reference were taken from two different embodiments (Figs. 4, showing overlapping plates, and fig. 2A teaching the movement of the laser and the power profile, respectively).  However, with regard to the embodiment of Fig. 4, although it indicates that the seam is made in a straight line, the (Roos, ¶129), and that “oscillation movement along the welding direction X superimposed, which in Figure 5 as a function of time is shown” (Roos, ¶¶0130-0132), and it moves the laser beam forward “along the welding contour in the welding direction like a sawtooth (¶136).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Roos and to at least try to combine the embodiments, in order to try to optimize the welding procedure, to have the benefit of the saw-tooth zig-zag on the surface, and the higher energy at the seam and the lower energy on the sides for improved working with this coated metal (¶¶0013-0016)

Regarding claim 2, Roos teaches all the limitations of claim 1, as above, and further teaches a joining method wherein the energy is provided by a laser light (Roos, ¶0014, laser beam), wherein the upper plate is joined to the lower plate by welding (Roos, abstract, “remote laser welding”), and wherein, in the joining, an irradiating position of the laser light in the top surface of the upper plate and the first energy amount and the second energy amount of the laser light applied to the top surface of the upper plate are adjusted (fig. 2A, it is seen that the power, the amount of energy, is adjusted).  
Regarding claim 3, Roos teaches all the limitations of claim 2, as above, and further teaches a joining method wherein the joining path is a welding path of weaving welding, wherein the first energy amount applied in the vicinity of the turn-point in the welding path is converted into a first heat-input amount and the second energy amount applied in the area other than the vicinity of the turn-point is converted into a second (Roos, Fig. 2A, it is seen the amount of energy at the turn-points is smaller than the other area).  
Regarding claim 4, Roos teaches all the limitations of claim 2, as above, and further teaches a joining method -13 -wherein a welding device adjusts an apply-position of the energy in the top surface of the upper plate and the first energy amount and the second energy amount applied to the top surface of the upper plate (figs. 2A & 5, it is clear that the application moves along as the laser moves and as time progresses).  

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (Wipo Patent Application Publication WO2017089126A1) in view of Tyler (U.S. Patent Application Publication 2016/ 0329542).

Regarding claim 5, Roos teaches all the limitations of claim 2 and further teaches a joining method wherein the first energy amount is set to be smaller than the second energy amount by control of a welding speed.  Roos teaches the changing of energy with “power modulation” (Roos, abstract).  However, Tyler teaches that such changing of energy is conventional (Tyler, ¶0070, Accordingly, point specific energy may be adjusted by varying the weld power, the weld speed, and/or the spot size of the laser”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Roos with Tyler, to adjust the energy applied in a conventional way depending on the design of the laser or available parameters or expertise, and achieve expected results.
Roos, abstract).  However, Tyler teaches that such changing of energy is conventional (Tyler, ¶0070, Accordingly, point specific energy may be adjusted by varying the weld power, the weld speed, and/or the spot size of the laser”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Roos with Tyler, to adjust the energy applied in a conventional way depending on the design of the laser or available parameters or expertise, and achieve expected results.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/           Examiner, Art Unit 3761                                                                                                                                                                                             
/ROBERT J UTAMA/           Primary Examiner, Art Unit 3715